Citation Nr: 1829411	
Decision Date: 06/01/18    Archive Date: 06/27/18

DOCKET NO.  13-22 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for hallux valgus, calcaneal spur status post hammer toe release, 2-5th toes on the right foot.

2. Entitlement to an initial rating in excess of 10 percent for hallux valgus, calcaneal spur status post hammer toe release, 2-5th toes on the left foot.
 

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In December 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is included in the claims file.

By July 2016 decision, the Board granted the claim of an increased rating to 
10 percent for service-connected scar of the left toes, 2-5, for prior to December 23, 2013.  The Board then denied claims for service connection for plantar warts, and for a full body rash.  The instant claims were then remanded, for VA Compensation and Pension examination to address stated factual deficiencies within the basis  
for the last such examination of record from 2013.  That objective having been completed, the matter is now returned to the Board for an appellate disposition.  

The Veteran raised some additional claims in his most recent correspondence, these being service connection for bilateral foot arthritis, metatarsalgia, "weak foot."  
The Board considers these basic symptoms, and overlapping symptomatology to have been already been compensated by the award herein, discussed below.  
If the Veteran however wants to independently pursue these issues, the next step would be to file a formal claim with the Regional Office.


FINDING OF FACT

The Veteran has several associated disorders affecting each foot, at or sufficiently close to severe level of impairment.


CONCLUSIONS OF LAW

1. The criteria are met for a 30 percent rating, but not higher, for right foot disability, rated analogous to foot injury.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (2012); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.71a, Diagnostic Code 5284 (2017). 

2. The criteria are met for a 30 percent rating, but not higher, for left foot disability, rated analogous to foot injury.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.71a, Diagnostic Code 5284 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2017).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

The Board finds the VCAA duties to notify and assist met as to the claims decided. The Veteran has been provided satisfactory and timely VCAA notice.  
In furtherance of VA's duty to assist, the RO has arranged for the Veteran to undergo a complete VA Compensation and Pension examination, thoroughly responsive to the applicable rating criteria.  Discussed further below is the 2017 
VA examination that was obtained in response to the Board's prior remand request.  
VA and private outpatient records over the last several years have been obtained.  

In furtherance of his appeal, the Veteran has provided personal statements recounting relevant lay observation of matters.  He provided testimony at a Board hearing.  At this stage, there is no indication of further development to complete or relevant evidence to associate with the record. The Board has a sufficient basis upon which to issue a decision.

Moreover, the Board observes that the disposition of the claim below is basically consistent with what the Veteran requested in his most recent correspondence to 
the Board.  That fact too underscores that no further VCAA development is required, and any resultant error presumably would not have had a prejudicial impact upon this adjudication and appellate determination.  

Applicable Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 
Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

The RO previously evaluated Veteran's condition consisting of hallux valgus, calcaneal spur status post hammer toe release, 2-5th toes on the right foot, at the 
10 percent level in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5282.  

Under Diagnostic Code 5282, a maximum 10 percent rating for the condition of hammertoes is warranted where affecting all toes, unilateral without claw foot.  

For reasons indicated below, in recognition of the overall foot pathology shown, 
the Board will consider and apply Diagnostic Code 5284.    

Pursuant to Diagnostic Code 5284, for foot injuries, other, a 10 percent rating is warranted for moderate level disability, a 20 percent rating for a moderately severe level, and a 30 percent rating for a severe foot disability.  A 40 percent rating is assigned for the actual loss of use of a foot.  38 C.F.R. § 4.71a. 

The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."
38 C.F.R. § 4.6.

As indicated, Diagnostic Code 5284 refers to "other" foot injuries and applies to foot disabilities for which there is not already a specific diagnostic code.  
The U.S. Court of Appeals for Veterans Claims (Court) has held that when a when 
a condition is specifically listed in the VA Rating Schedule, it may not be rated by analogy under Diagnostic Code 5284 as being a "foot injury."  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  In this regard, the Court in Copeland specifically found that a disability rating under Diagnostic Code 5284 was inappropriate where a veteran had diagnosed conditions of pes planus and hallux valgus, holding that where "a condition is listed in the schedule, rating by analogy 
is not appropriate.  In other words, [a]n analogous rating . . . may be assigned only where the service-connected condition is unlisted."  Id.     

Also, in order for DC 5284 to apply, the veteran must show that he has a foot injury, not a disease.  See Yancy v. McDonald, 27 Vet. App. 484, 492-93 (2016) (holding that application of Diagnostic Code 5284 is limited to disabilities resulting from actual injuries to the foot, as opposed to degenerative conditions, but that unlisted conditions may be rated by analogy to injury of the foot under Diagnostic Code 5284).  See too, 38 C.F.R. § 4.20 (2017) (providing that unlisted conditions may be rated by analogy under a closely related disease or injury).  

The Court in Yancy further explained the criteria within which, pursuant to the above, an particular unlisted foot disorder will be rated under Diagnostic Code 5284, citing to the previously existing case of Hudgens v. Gibson.  The Hudgens decision had held that the plain language of Diagnostic Code 5055, which applies to prosthetic replacements of the knee joint, "does not apply to partial knee replacements."  26 Vet. App. 558, 560 (2014); see 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Nonetheless, the Court in Hudgens had concluded that a partial knee replacement could be rated by analogy under DC 5055, provided that 
(1) the functions affected by the conditions were analogous; (2) the anatomical localizations of the conditions were analogous; and (3) the symptomatologies of the conditions were analogous.  Id. at 563; see Lendenmann v. Principi, 3 Vet.App. 345, 350-51 (1992) (discussing the three factors VA must consider to determine "whether a listed disease or injury is closely related" to [a] veteran's ailment); 
38 C.F.R. §§ 4.20, 4.27 (2017). 

Factual Background and Determination upon Claims

On VA examination in July 2011, the Veteran reported being diagnosed with bilateral foot condition with deformity.  The condition had existed since 1980.  The condition was due to injury.  It occurred due to prolonged running, marching, stooping.  The Veteran reported pain in the feet which occurred constantly. 
The pain was localized.  The Veteran reported the pain was aching, sharp, cramping and numbing.  From 1 to 10 (10 being the worst pain) the pain level was at 10. 
The pain could be exacerbated by physical activity and footwear.  The pain came on spontaneously.  It was relieved by soaking, elevation.  At the time of pain he was unable to function with medication.  The Veteran described additional symptoms of numbness, swelling.  For the foot condition, at rest he had pain and swelling.  
At rest he had no weakness, stiffness and fatigue.  While standing or walking he had pain, stiffness and swelling.  While standing or walking he had no weakness and fatigue.  The bone condition was not currently infected.  The last time it was actively infected was 1989 and this was determined by physician.  The Veteran indicated having surgeries.  This was for a correction at Kansas City on 1980.  
He described the residuals of pain, infection.  He also had correction at Ft. Bragg on 1989.  He described the residuals of pain, infection.  The treatment was corrective surgery.  The Veteran reported the following overall functional impairment(s): unable to stand or walk more than 5 minutes, constant pain and swelling.

Examination of the right foot revealed tenderness.  Examination of the right foot 
did not reveal painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness and instability.  There was active motion in the metatarsophalangeal joint of the right great toe.  Examination of the left foot revealed tenderness.  Examination of the left foot did not reveal painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness and instability.  There was active motion in the metatarsophalangeal joint of the left great toe.  Palpation of the plantar surface of the right foot revealed slight tenderness.  Palpation of the plantar surface of the left foot revealed slight tenderness.  Weight Bearing Exam of the Achilles tendon: Alignment of the Achilles tendon was normal on the right.  Alignment of the Achilles tendon was normal on the left while claimant was weight bearing.  Non-Weight Bearing Exam of the Achilles tendon: Alignment of the Achilles tendon was normal on the right. Alignment of the Achilles tendon was normal on the left while claimant was 
non-weight bearing.  Pes planus was not present.  Pes cavus was not present.  
The Veteran had hammer toes.  The hammer toes on the right included 2 through 5. Morton's Metatarsalgia was not present.  Hallux valgus of the right foot is present.  The degree of angulation was slight with no resection of the metatarsal head present.  Hallux valgus of the left foot was present.  The degree of angulation was slight with no resection of the metatarsal head present.  Hallux rigidus was not present.  The Veteran had limitations with standing and walking.  He was able to stand 15-30 minutes.  He did not require any type of support with his shoes.

The right foot (non-weight bearing) x-ray findings were abnormal.  Findings showed minimal hallux valgus, degenerative joint space narrowing of proximal and distal interphalangeal joints, calcaneal spur.  Non-weight bearing x-ray results of the left foot were abnormal.  Results showed minimal hallux valgus, old healed fracture deformities second through fourth proximal phalanges, calcaneal spur.

For the claimed condition of left foot condition with deformity, the diagnosis was Hallux valgus, calcaneal spur, status post hammertoe release 2-5th toes, plantar warts left foot.  The subjective factors were left foot condition with deformity history.  The objective factors were as per examination and X-ray.  For the claimed condition of right foot condition with deformity, the diagnosis was Hallux valgus, calcaneal spur, status post hammertoe release 2nd toe, hammertoes 2-5 toes, plantar warts right foot.  The subjective factors were right foot condition with deformity history.  The objective factors were as per examination and X-ray.  

Private treatment records indicate from November 2012 that the Veteran underwent evaluation and treatment for the condition of plantar calluses, having had three bilaterally in the same location and having thought that these were plantar warts.  This was likely related to some bone deformity.  The Veteran was also to see a podiatrist for hammer toes.   

An August 2013 private podiatrist's report indicates the Veteran had a history of hammertoes due to surgery, calluses and sometimes warts.  He had been seen in May 2013 for pain and swelling, to the feet and toes, and plantar warts.  There was a history of hammertoe surgeries.  Also diagnosed was pes cavus.  

A December 2013 x-ray study completed at a private facility indicated with regard to the left foot the impression was degenerative joint disease involving the proximal interphalangeal joint of the fourth digit.  Also, bony ankylosis of the proximal interphalangeal joint of the second digit.  For the right foot, the impression was degenerative joint disease at the proximal interphalangeal joint of the second digit.  

During the 2015 Board hearing, the Veteran described the symptomatology of the bilateral foot disorder, apart from the dermatological part.  The Veteran testified that there generally were not pain free days with his feet.  Other symptoms demonstrated were hammer toes, which continued to be a problem after having obtained some treatment in service; calluses on the feet which periodically required shaving them off; pes cavus; hyperkeratosis on the soles of the feet; plantar warts.  

On VA re-examination January 2017, the diagnoses provided were hammertoes, bilateral; hallux valgus, bilateral; status post hammertoe release surgery, toes 2-5; bilateral calcaneal spurs.  The Veteran indicated having had daily pain bilaterally.  This was with weight bearing, and non-weight bearing.  There were Ibuprofen and warm soaks for pain.  There was pain at the plantar heel, mid-foot, and base of 2-5 toes.  The Veteran stated that he had flares beyond day to day pain that significantly limited function without any additional reduction in motion.  It was the pain that caused the limitation in endurance.  This was for bilateral feet.  The Veteran stated that during flare-ups he could not walk more than one mile.  The Veteran did not have Morton's neuroma.  He did have metatarsalgia on both sides.  There were hammer toes on both sides.  There were mild to moderate symptoms on both sides.  The Veteran had not had surgery for hallux valgus or hallux rigidus.  There were calcaneal spurs bilaterally, tender heel with firm palpation.  This condition was mild on both sides.  The foot condition chronically compromised weight bearing.  
The Veteran had residuals due to arthroscopic surgery of scars.  There was pain on physical examination.  Contributing factors to disability were pain on weight bearing, pain on non-weight bearing, disturbance of locomotion, interference with standing, lack of endurance.  There was pain, weakness, fatigability and incoordination with repeated use of the feet.   The functional impact of 
the Veteran's bilateral foot condition was that it precluded gainful occupations      requiring running, climbing, or standing/walking for majority of the work day. 
It did not preclude sedentary occupations.

Based on the foregoing, the Board finds sufficient basis upon which to rate the disorders under evaluation under the criteria for "foot injury" at Diagnostic Code 5284, and then, to deem the level of severity warranting of a 30 percent rating for each foot.   Simply stated, the Veteran's foot injury involves more than originally met the eye.  The characterization of service-connected disability stated hallux valgus, and hammer toes.  Both have their own specific diagnostic codes.  However, there is clearly more going in terms of symptomatology -- calcaneal spurs, calluses of the feet, generalized pain and with metarsalgia.  Presumably these manifestations are associated.  They are all part and parcel of the same service-connected disability.  Thus, the condition overall is a generalized foot condition, or sufficiently close, and also the result of injury in service thereby satisfying the criteria from  
the Court's holding in Yancy v. McDonald to apply Diagnostic Code 5284.   

Additionally, the Board ascertains on the whole the existence of severe level injury.  There is functional limitation, several diagnoses and findings.  There is an opinion from the 2017 VA examiner at least that this condition of the feet probably brought upon work restrictions or even preclusion for non-sedentary types of work.  Resolving reasonable doubt in the Veteran's favor, this reflects severe level impairment, correlative with a 30 percent rating.  See 38 C.F.R. § 4.3. 

Therefore, the appeal is granted to the extent of the 30 percent rating assigned for both right and left foot disorders.


ORDER

Entitlement to an initial 30 percent rating for a right foot disability is granted, subject to the law and regulations on VA compensation.  

Entitlement to an initial 30 percent rating for a left foot disability is granted, subject to the law and regulations on VA compensation.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


